Appellants, holders of defaulted bonds of the respondent, a German corporation, seek to recover thereon in this action against the latter and the defendant, the foreign corporation guarantor of payment thereof. The summons and complaint were served on the Corporation Trust Company, designated in the indentures under which the bonds were issued, as respondent’s agent to accept service of process. Respondent moved to vacate said service on the ground that the authority to accept service was limited to actions by the indenture trustees only. The appeal is from so much of the order as granted the motion in favor of respondent. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ., concur. [See post, p. 1043.]